Citation Nr: 1703083	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  10-00 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability evaluation in excess 50 percent rating for posttraumatic stress disorder (PTSD) from January 30, 2007, and in excess of 70 percent since June 3, 2011.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran had active military service from May 1969 to December 1970.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Newark, New Jersey, which granted service connection for PTSD and assigned an initial 30 percent disability rating, effective from January 30, 2007, the date of the Veteran's service connection claim.  

In June 2011, the Veteran was afforded a Board hearing before the undersigned Veterans Law Judge (VLJ) at the local RO (Travel Board hearing).  A transcript of the hearing has been associated with the claims file. 

In November 2011, the Board issued a decision that granted the Veteran an initial disability rating of 50 percent for his service-connected PTSD, effective January 1, 30, 2007, the date of his service connection claim.  The Board denied an initial rating in excess of 50 percent for the service-connected PTSD.  In a June 2012 rating decision, the RO implemented the 50 percent grant for the PTSD.  

Subsequently, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board's November 2011 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ who conducted the June 2011 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  In response, the Veteran requested that the November 2011 Board decision be vacated and he be afforded a new Board hearing.  Accordingly, in June 2014 the Board vacated its November 2011 decision regarding its denial of a disability rating in excess of 50 percent for the PTSD.  

A May 2014 rating decision granted a 100 percent evaluation under 38 C.F.R. § 4.29, based on hospitalization of over 21 days from September 3, 2013, and a 50 percent schedular rating was resumed on November 1, 2013; and granted a 100 percent evaluation under 38 C.F.R. § 4.29, based on hospitalization of over 21 days was assigned from December 12, 2013, and a 50 percent schedular rating was resumed on February 1, 2014.  

A September 2014 rating decision granted service connection for erectile dysfunction which was assigned an initial noncompensable rating from May 22, 2014, and granted special monthly compensation based on loss of use of a creative organ, also effective from May 22, 2014.  

The Veteran was then afforded a Board videoconference hearing in November 2014 at the local RO before the same VLJ who conducted the June 2011 Board hearing.  A transcript of the hearing has been associated with the claims file. 

A December 2014 Board remand noted that in his December 2013 formal claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) and at his November 2014 Board hearing, the Veteran alleged that he was currently unemployed because of his service-connected PTSD.  Thus, the Board found in December 2014 that this reasonably raised the claim for a TDIU due to the service-connected PTSD and that issue was included in the Veteran's appeal, consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  The case was remanded to obtain VA and Vet Center records.  

Thereafter, a September 2016 rating decision granted a 70 percent rating for PTSD and a TDIU rating as well as basic eligibility to Dependents' Educational Assistance (DEA), all effective June 3, 2011.  The Veteran has not expressed disagreement with the effective dates for a TDIU rating or DEA benefits and, so, those matters are not before the Board.  

The case has now been returned to the Board for further appellate consideration.  



FINDINGS OF FACT

The evidence is evenly balanced as to whether symptoms of PTSD most nearly approximated occupational and social impairment with deficiencies in most areas since the original grant of service connection for PTSD, but they did not more nearly approximate total occupational and social impairment.  


CONCLUSION OF LAW

The criteria for an initial rating of no more than 70 percent since the initial grant of service connection are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.21, 4.129, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  As to the notice regarding substantiation of a claim for a higher initial rating, this appeal arises from the Veteran's disagreement, by filing a Notice of Disagreement (NOD) with the initial rating assigned upon granting service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) and Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to the duty to assist, the Veteran's service treatment records (STRs) are on file.  Following the 2014 Board remand additional VA and Vet Center records were obtained.  

Also, the Veteran has been afforded VA rating examinations in this case.  
At the November 2014 videoconference the Veteran testified that his psychiatric symptoms had increased since his last VA examination in 2009.  Pages 3 and 4 of the transcript.  However, he was more recently afforded VA psychiatric rating examinations in 2011 and 2014.  The adequacy of the examinations has not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  

The Veteran submitted testimony at a June 2011 travel Board hearing.  As noted, this case was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ who conducted the June 2011 hearing.  To remedy any such potential error, the Veteran was afforded the opportunity to receive a new hearing and that videoconference was conducted in November 2014.  The hearings focused on the elements necessary for claim substantiation and the Veteran, via testimony, demonstrated actual knowledge of the elements necessary for claim substantiation.  Neither the Veteran nor his representative have alleged that there was any deficiency with respect to the hearings in this case, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  Moreover, while assistance is required, 38 C.F.R. § 3.103(c)(2) does not require that one presiding at a hearing preadjudicate the claim.  Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010) (per curiam).

And all this was in substantial compliance with the Board remand.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007).  

Background

A March 2007 letter from a Vet Center counselor states that the Veteran had received counseling since January 2007 for depression, anxiety, anger problems and poor sleeping patterns with nightmares.  He had major impairment in several areas, e.g., family relations due to lack of trust in others, frequent panic attacks, and social anxiety.  

On VA psychiatric examination in December 2008 it was noted that the Veteran had been seen on a mostly weekly basis at a Vet Center and while he was not taking psychotropic medication, he was arranging to see a Vet Center clinician for medication to improve his sleep.  He only got 4 to 4 1/2 hours of sleep on most night and had nightmares.  Since service he had been impatient and isolative.  He had had frequent episodes of road rage and reported having verbal outbursts more frequently.  He felt saddened and depressed, and reported having fatigue and loss of energy.  He had had suicidal thought in the past but not recently, and denied any suicidal behavior.  He had frequent periods of anxiety, and occasional but not frequent panic attacks.  He was somewhat hypervigilant and was uncomfortable in large crowds and in public places.  He had a startle reaction to noise, although this was somewhat decreased from the level in the past.  

As to employment, the Veteran had worked as a clerk in the Post Office for 20 years, and then continued as a manager.  He retired when eligible at age 55 because he could not take handle the stress and got into verbal altercations.  He had sought out jobs that were isolative, avoiding supervision but denied excessive time off from work.  In the last 8 to 9 years, he had worked on a limited and part-time basis driving a limousine, which was not demanding and required very limited social interaction.  His current, and second marriage, had lasted for 29 years and he reported that it was fairly good but he and his wife had grown apart.  He had a fairly good relationship with his daughter and his stepson.  He had a couple of friends but did not trust people very much, tending to isolate himself in his home.  He occasionally went out in public.  

On mental status examination the Veteran was neat and groomed, being casually dressed.  He was cooperative but his mood was somewhat irritable.  His affect was constricted.  His speech was normal and he tended to be loquacious at times.  His thought processes were mostly organized but a little tangential.  There were no overt psychotic symptoms.  His thought content centered on his attempts to cope with impatience, anger, and withdrawal.  There was no homicidal or suicidal ideation.  He was fully oriented and his memory was good.  There were perhaps mild concentration problems because of his tangentiality.  His insight was fair but his judgment was compromised by stress.  His frustration tolerance was low.  The examiner indicated that the most prominent PTSD symptoms were sleeping problems, impatience, excessive verbal anger, frequent intrusive thoughts of Vietnam, hypervigilance, and uncomfortableness around people.  He was also isolative but was not totally impaired from going out in public at times when crowds were reduced.  The diagnosis was moderate PTSD, and his current GAF score was 57.  He was deemed to be employable.  

VA outpatient treatment (VAOPT) records show that in February 2009 the Veteran's GAF score was 60.  In April 2009 the Veteran reported that he had received some benefit from medication and that his anxiety had decreased and his sleep had improved.  His GAF score was 65.  In July 2009 and October 2009 his GAF scores were 60.  

In July and October 2009 a Vet Center counselor reported that the Veteran had depression, anxiety, anger problems, and poor sleeping patterns with nightmares.  His therapy focused on his sleep disturbance.  He had major impairment in several areas, e.g., family relations due to lack of trust in others, frequent panic attacks, and social anxiety.

In November 2009 a Vet Center counselor reported that the Veteran had frequent panic attacks and nightmares that caused anxiety and sleepless nights.  The sudden and recent loss of a friend had exacerbated his existing PTSD symptoms.  

A November 2009 VAOPT record reveals that the Veteran believed that his medication controlled his anxiety.  

On VA psychiatric examination in January 2011 the Veteran reported having passive suicidal ideation but denied any intent or plans.  He reported having sleeping difficulties, only sleeping about 4 hours nightly; intrusive thoughts, avoidance behavior; anxiety; irritability; and hypervigilance.  He admitted having a temper and reported having frequent road rage and verbal outbursts.  He reported being impatient and isolative.  He often felt depressed about his life and having fatigue and lack of energy.  He had periods of anxiety during which he checked windows and doors, and the outside perimeter.  He had occasional panic attacks, but none recently.  He avoided large crowds and public places.  He was easily startled.  He had retired from the Post Office in 2005 and reported having had stress at work, and would become involved in verbal arguments with others.  Over the years he had become more isolative at work, avoiding social interaction with co-workers.  He had limited social outlets and preferred to be alone.  His current wife was more supportive than had been his first wife.  Still, he frequently argued with his current wife and there was less intimacy.  He was not comfortable outside of his home and did not go out unless it was necessary.  He did not easily trust others, and this also limited his social functioning.  

On mental status examination the Veteran's grooming and hygiene were adequate.  His psychomotor activity was within normal limits.  His thought processes were intact and his speech was coherent.  He was fully oriented.  He described his mood as being sad, and his affect was congruent therewith.  He denied current suicidal ideation but admitted having had passive suicidal ideation in the past.  He denied hallucinations.  His attention and concentration were adequate.  His judgment appeared to be intact.  He was independent in his activities of daily living.  

It was noted that the Veteran reported being detached from others, and had a restricted range of affect.  He reported persistent symptoms of increased arousal, e.g., difficultly falling asleep and staying asleep.  He was extremely hypervigilant and had difficulty concentrating.  His PTSD symptoms resulted in deficiencies in his social and occupational functioning and his mood.  His symptoms met the criteria for a depressive disorder, not otherwise specified (NOS), secondary to PTSD.  His GAF score was 60.  His PTSD resulted in deficiencies in family and social relationships and his mood.  His relationship with his wife was strained due to irritability.  His social relationships were limited, because he preferred to be alone and distrusted others.  His depressed mood and feelings of anger made it difficult to socialize with others and he tended to isolate himself.  His mood was impacted in that he was depressed at times, and irritable.  He had been able to maintain employment but had conflicts at work due to his irritability and isolativeness.  He was retired but had been able to maintain employment in the past.  

In a January 2011 letter the Veteran's wife of 31 years reported that he arose early and patrolled the house.  He was reluctant to go outside with her and avoided crowds.  He saw psychiatric and social workers about every 6 weeks.  Even though he took medication and attended PTSD meeting his condition had gotten worse.  

On June 3, 2011, a licensed clinical social worker reported treating the Veteran in individual therapy since April 2010.  His concerns related to irritability, hypervigilance, sleep disturbance, and nightmares.  He felt on guard at all times.  

A June 10, 2011 statement from a VA psychiatrist reflects that the Veteran had been treated since November 2009 for PTSD with unspecified exacerbations of mood and anxiety.  He had a cascade of psychological and biological changes and had great difficulty with overall functioning.  He had persistent symptoms of increased arousal characterized by exaggerated startle response, and his difficulties falling and staying asleep had generated an unhealthy state of anxiety and irritability.  He also had difficulties with attention, concentration, and focus.  At this point he was unable to sustain gainful employment or to maintain appropriate relationships with his community, family and friends.  He was taking medication and was stable, and not a danger to himself or others.  

The Veteran testified at the June 2011 travel Board hearing that he did not have a lot of friends, although he had one close childhood friend, but did have a relationship with his children.  He did not belong to any social organizations.  He had retired from the Post Office in 2005 after 37 years of employment because he was afraid to move back into a building that had previously been contaminated by Anthrax.  When he retired he had been a manager within the Post Office but had had some confrontations with co-workers.  His greatest problem was his irritability and avoidance of crowds.  He explained that he would leave a store and sit in the car as his wife grocery shopped.  He also testified that he would wake up at 4:30 am and was hypervigilant, walking around the house checking it.  He also avoided crowds.  His wife also submitted a statement that corroborated the Veteran's hypervigilance and irritability. 

Records of the Veteran's treatment at a Vet Center from 2012 to 2014 are on file and reflect treatment for PTSD.  His GAF scores ranged from 50 to 65.  

In the Veteran's formal TDIU claim, VA Form 21-8940, dated in July 2013, he reported having last worked in May 2005 for the U.S. Post Office and having become too disabled to work in January 2007 due to the severity of his PTSD symptoms.  

The Veteran was admitted for VA hospitalization on September 3,, 2013 for psychiatric treatment.  The Veteran again underwent VA hospitalization from December 12, 2013, to January 29, 2014 and participated in a structured and intensive 6 week program of treatment of PTSD.  He had hypervigilance, avoidance, and re-experiencing of military trauma.  

On VA examination for sleep apnea in December 2013 it was reported that the Veteran's complaints were consistent with nightmares and snoring.  He reported that his wife has never told him he "stopped breathing."  He was withdrawing his claim for service connection for this disorder.  It was opined that sleep apnea was not caused by PTSD.  

Records in Virtual VA show that on VA psychiatric examination in March 2014 the Veteran's electronic records were reviewed.  The best summary of the Veteran's level of occupational and social impairment was occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

The Veteran had recurrent, involuntary, and intrusive distressing memories of the traumatic events, and recurrent distressing dreams in which the content and/or affect of the dreams were related to the traumatic events.  He had avoidance of or efforts to avoid distressing memories, thoughts, or feelings about or closely associated with past traumatic events.  He had markedly diminished interest or participation in significant activities and feelings of detachment or estrangement from others.  Further, he had irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects; hypervigilance; exaggerated startle response; and sleep disturbance.  These caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

With respect to symptoms the Veteran had a depressed mood, anxiety, chronic sleep impairment, and disturbances of motivation and mood.  He was capable of managing his financial affairs.  It was opined that based on his history and current presentation his PTSD did not render him unable to obtain or maintain substantially gainful employment.  

In an April 2014 VA Form 21-8940, Application for Increased Compensation Based on Unemployability the Veteran reported that he had become too disabled to work on August 10, 2013.  He reported having tried to drive taxi cabs and limousines but could not cope.  

In an April 2014 statement the Veteran reported that he could no longer work.  He had become more forgetful and could not concentrate for long periods of time.  He spent 90 percent of his time at home and did not go out at night.  He had continued depression.   

At the November 2014 videoconference the Veteran testified that his psychiatric symptoms had increased since his last VA examination in 2009.  Pages 3 and 4 of the transcript.  He testified that he had irritability and sleep loss.  He was unable to work because of memory loss and increased anxiety from being around other people.  Page 4.  He had twice been hospitalized for treatment of PTSD.  He was released from his first period of hospitalization because of a verbal altercation with another patient.  Page 5.  Thereafter, he had been depressed and irritable but after speaking to hospital personnel he was invited back to inpatient treatment, in December 2013 and remained hospitalized until January 2014.  Page 6.  During this second period of hospitalization he was given Trazodone but the dosage was increased from 50 milligrams to 150 milligrams.  Page 7.  His wife testified that they had been married for 35 years.  Page 7.  His psychiatric condition had worsened over the years.  He continuously had sleepless nights, did not have many friends, and had elevated levels of anger and irritability.  Page 8.  Letters in April 2014 from counselors at Vet Centers were submitted into evidence.  During his hospitalizations he was taught coping skills.  Page 15.  He and his wife testified as to various circumstances which precipitated or aggravated his isolativeness and irritability.  Generally, he did not trust others but he trusted his mother and wife, and although he could not confide everything to his children, he also trusted his children.  

Although an August 2016 response from the Myrtle Beach Vet Center indicated that there were no records of the Veteran, an April 2014 statement from a license clinical social worker at the Myrtle Beach Vet Center reflects that the Veteran had been treated at the Trenton Vet Center since 2010 in individual counseling and group therapy but had transferred to the Greensboro Vet Center in November 2012.  The Veteran had reported having worsening irritability and outburst of anger, sleep disturbance, detachment from others, avoidance, and depressive symptoms.  These had increased such that he needed hospitalization.  When last assessed in May 2013 his symptoms were at a severity level that greatly impaired his ability to function in most occupational and social environments.  Attending inpatient treatment would only have help with developing skills to cope with his worsening symptoms.  Thus, it was more likely than not that his symptoms had continued to worsen after the author's departure as the Veteran's counselor.  

In an April 2014 statement of a Vet Center Readjustment Counselor it was reported that the Veteran had presented for treatment in November 2012 having issues of anger, irritability, emotional numbing, and marital conflicts.  After military service he had begun to isolate himself from friends and family.  He reported having difficulty with his work and family after service, including depression, isolation, intrusive thoughts, and irritability that had affected his relationships.  When first seen he had symptoms of nightmares, intrusive thoughts, irritability with anger, memory difficulty, hypervigilance, difficulty concentrating, avoidance, and detachment from others as well as emotional numbing.  He reported that these symptoms had affected his ability to maintain employment as well as his relationships with family and friends.  Since first seen he had had four individual sessions and had attended 29 groups sessions, with a break in treatment when he underwent VA hospitalization.  

Records of VAOPT treatment from 2012 to 2015 at the Salisbury VA Medical Center reflect that the Veteran related having irritability, and social withdrawal.  In January 2015 he related having problems with his wife and sleeping.  A mental status examination was essentially within normal limits.  

VAOPT records from the East Orange VA Medical Center from January 2009 to March 2016 reflect continued psychiatric treatment of the Veteran.  His GAF scores ranged from 53 to 65.  

VAOPT records reflect treatment of the Veteran at the Salisbury VAMC from May 2014 to May 2016.  

A May 2016 statement from a Vet Center Readjustment Counselor reflects that since beginning treatment at the Greensboro Vet Center in November 2012 the Veteran had had 5 individual sessions, and had attended the PTSD Support and Processing Group Counseling regularly for 71 group sessions, with a break in treatment when he underwent VA hospitalization.  

In a June 2016 statement the Veteran reported that he could barely go to a shopping mall or a movie without stressing out, and his thoughts had become so intrusive that he had to leave.  He felt that everyone was carrying a gun and he was continuously watchful.  

Rating Principles

Service-connected disorders are rated by comparing signs and symptoms with criteria in separate diagnostic codes which identify various disabilities listed in VA's Schedule for Rating Disabilities, based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  Disabilities are viewed historically and examination reports are interpreted in light of the history, reconciling the report into a consistent picture to accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2.  A higher rating is assigned if a disorder more nearly approximates the criteria therefore but not all disorders will show all the findings specified for a particular disability rating, especially with the more fully described grades of disabilities but coordination of ratings with functional impairment is required.  38 C.F.R. §§ 4.7, 4.21. Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings during the appeal of any increased rating claim); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Global Assessment of Functioning (GAF) is a scaled score that mental health professionals assign upon examination of a patient reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  However, a GAF score is only one factor in determining a psychiatric disability rating.  Brambley v. Principi, 17 Vet. App. 20, 26 (2003).

A GAF score of 61 to 70 indicates that the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates that the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates that the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 41 - 50 represents serious symptoms, e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication or major impairment in several areas, such as work or school (e.g., is unable to work). 

Under 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders PTSD warrants a 50 percent disability evaluation if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships).  

A 70 percent rating contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

"[I]n the context of a 70[%] rating, [38 C.F.R.] § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Thus, assessing whether a 70% evaluation is warranted requires a two-part analysis: "The . . . regulation contemplates[: (1)] initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation[; and (2)] an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

It is noted that the use of "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are intended to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Rating Schedule.  Instead, VA must consider all symptoms of a veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  

The above set of symptoms is not an exclusive or exhaustive list.  Rather, it serves as an example of the symptoms that would justify a total rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-117 (Fed. Cir. 2013), however, noted the "symptom-driven nature" of the General Rating Formula, observed that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." 

The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Analysis

Other than the Veteran's two periods of VA hospitalization, for each of which he was compensated by virtue of a temporary total rating under 38 C.F.R. § 4.29, the Veteran has been in receipt of a 50 percent schedular rating for PTSD from the date of the initial grant of service connection on January 30, 2007, to June 2, 2011, and a 70 percent schedular rating for PTSD since June 3, 2011.  

Initially, the Board notes that under 38 C.F.R. § 4.130, the evaluation of psychiatric disabilities is to be based on the effects of symptoms rather than the mere presence of symptoms.  Mauerhan, 16 Vet. App. at 443.  That the regulation requires an evaluation of the effects of the symptoms, not a search for a set of particular symptoms.  In other words, the number and types of symptoms that a claimant has are not controlling.  If the effects on work, school, family relations, judgment, thinking, or mood are equal to those necessary for a 70 percent disability rating, then that rating would be properly assigned.  Mauerhan, 16 Vet. App. at 443.  

In this case, throughout the appeal period the Board discerns no significant difference in the either the number of symptoms due to PTSD, the types of symptoms due to PTSD, or the overall impact of the Veteran's PTSD symptoms on his social and occupational abilities.  While the GAF scores have fluctuated from mild to severe, the rating to be assigned is not governed simply by a mathematical application of GAF scores.  

With the foregoing in mind, and in light of the reports of the VA psychiatric examinations in 2008, 2011, and 2014, as well as VAOPT and Vet Center records, the Board finds that the evidence is in approximate balance as to whether the Veteran's service-connected PTSD warranted either a 50 percent or a 70 percent disability rating prior to June 2, 2011.  Of particular significance is that the Veteran required medication, had near continuous anxiety, hypervigilance, sleep disturbance, social isolation, and had impaired impulse control with irritability.  

The Board is persuaded that the symptoms displayed by the Veteran, which are generally consistent with his GAF scores, establish that despite some fluctuation in the severity since service connection was granted for PTSD it more nearly approximated occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood and, as such, warranted a 70 percent disability rating prior to June 2, 2011.  

However, despite the testimony and statements of the Veteran that he could not work, and a single clinical records suggesting that he could not work, the Board finds that his PTSD simply did not even begin to approximate the level of severity encompassed by a 100 percent schedular rating.  Rather, he quit his job at the Post Office, and retired, because he did not wish to return to the site where Anthrax had been previously released.  The evidence is simply not persuasive that this reaction on the part of the Veteran is a result of his service-connected PTSD.  

Overall, the Veteran has not been a danger to himself or to others at any time.  Also, while he has complained of impairment of his memory and ability to concentrate, he has been fully oriented and had no suicidal or homicidal ideation.  The evidence clearly shows that he was not consistently disoriented as to time or place; did not persistently have either delusions or hallucinations; did not engage in grossly inappropriate behavior; was not a persistent danger of hurting self or others; and was not intermittently unable to perform activities of daily living, e.g., maintenance of personal hygiene.  Further, he did not have, nor is it contended that he had memory loss for names of close relatives, own occupation, or own name.  Also, he did not have other unlisted symptoms which were of such severity as to be similar to those listed for a 100 percent schedular rating at any time during the appeal period.  

The Board finds that the service-connected PTSD did not cause total occupational and social impairment at any time during the appeal period.  As to this, the evidence shows that the Veteran was isolated but he was not completely isolated from others.  Similarly, the evidence does not even suggest that the Veteran's PTSD caused gross impairment in thought processes or communication.  

Accordingly, the Board finds that with the favorable resolution of doubt in favor of the appellant, a schedular rating of no more than 70 percent is warranted from the time of the original grant of service connection.  

Extraschedular Consideration

An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  This requires a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  If the first inquiry is met, the Board must determine whether an exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  If the first two steps are met then, thirdly, the case is referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

If the schedular rating criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun, Id.  Only after this favorable determination must there be a second step to determine whether an exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization" and, if so, then thirdly, the case is referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service

In Yancy v. McDonald, 27 Vet. App. 484 (2016) the Court rejected the contention that "[e]xtraschedular referral is always raised by the record when a veteran has multiple service-connected disabilities" [and that the Federal Circuit's decision in] Johnson [v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014)] does not make such a categorical holding."  Further, in discussing the collective impact of multiple service-connected disabilities as to extraschedular consideration the Board's jurisdiction was limited to only those service-connected disorders on direct appeal because it lacked jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal.  Thus, consideration is not to be given in this case to the impact of the Veteran's only other service-connected disability of erectile dysfunction.  

The Federal Circuit in Johnson, 762 F.3d 1362 (Fed. Cir. 2014) stated that an extraschedular rating under 38 C.F.R. § 3.321(b)(1) fills in the gap left by 38 C.F.R. § 4.16 which provides an extraschedular TDIU rating when service-connected disorders cumulatively preclude obtaining or retaining substantially employment, i.e., when there is less than total unemployability but the collective impact of service-connected disorders is not adequately compensated under the Schedule for Rating Disabilities.  However, in this case, since June 3, 2011, the Veteran has been awarded a TDIU rating and, so, since that time there is no "gap" to be filled in by an extraschedular rating.  

For the time prior to June 3, 2011, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the Veteran's disability rating contemplates his occupational and social impairment caused by his PTSD symptomatology, as enumerated above.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected PTSD and the symptoms shown are not exceptional or unusual for the service-connected PTSD.  

In this regard, in determining the appropriate schedular rating 38 C.F.R. § 4.126(a) requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  Indeed, that regulation specifically requires that a rating must be based on all the evidence that bears on occupational and social impairment and not solely on an examiner's assessment of the level of disability at the moment of the examination.  

Specifically, a wide range of factors as well as signs and symptoms are contemplated in the applicable rating criteria, as set forth in the General Rating Formula for Mental Disorders, at 38 C.F.R. § 4.103.  Moreover, the evidence considered for rating purposes under § 4.130 is not restricted to the symptoms provided in the Rating Schedule; rather, VA must consider all relevant evidence.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). 

As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, even though the Veteran was twice hospitalized for psychiatric treatment, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Inasmuch as the evidence if evenly balanced as to whether a 70 percent rating is warranted for the service-connected PTSD from January 30, 2007, to June 2, 2011, the benefit of the doubt applies and a rating of 70 percent for that time period is warranted.  However, the preponderance of the evidence is against the claim for a rating in excess 70 percent for PTSD since June 3, 2011, and to this extent the benefit-of-the-doubt rule does not apply, and the Board must deny the claim.  See U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an initial schedular rating of 70 percent, but not higher, for PTSD is granted from January 30, 2007, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


